Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 11-13 of Applicant’s remarks filed on December 10, 2020. 
The allowable claims on PTO-37 “Notice of Allowability” form have been corrected. 

Response to Arguments
Applicant’s arguments, see pages 11-13, filed December 10, 2020 with respect to 102(a)(1) rejection have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1-20 has been withdrawn.
Due to the substantial amendment to the claimed subject matter in the copending application 16/444845, the nonstatutory double patenting rejection of claims 1-20 has been also withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454